DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1-2, 4-9, 11-16, and 18-20 are rejected and remain pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2, 4-9, 11-16, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to Claims 1, 8, and 15, changing the scope of the claimed invention.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “data acquisition module” in Claims 1 and 4, and “deficiency resolution module” in Claims 1-3 and 6
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210027622 A1, filed 07/22/2019, hereinafter "Jiao", in view of US 20180113474 A1, filed 03/22/2016, hereinafter “Koda”.

Regarding Independent Claim 1, Jiao teaches:
A system for resolving one or more deficiencies in autonomous driving requirements for a road segment, the system comprising: (see at least figures 1 and 11)
one or more processors; (see at least [0078] and figure 11, processor(s) 1104)
and a memory in communication with the one or more processors, the memory including: (see at least [0079] and figure 11, memory 1106)
a data acquisition module (see at least figure 11, bus 1102) including instructions that when executed by the one or more processors cause the one or more processors to receive sensor data for a portion of the road segment from at least one sensor of a vehicle; (see at least [0081] and figures 1 and 11, bus 1102, which receives sensor data from vehicle sensors 1120)
and a deficiency resolution module (see at least figure 1, vehicle computer 106) including instructions that when executed by the one or more processors cause the one or more processors to: 
determine autonomous driving requirements for the portion of the road segment (see at least [0048] and figure 3, wherein road conditions for the portion of the road segment the vehicle is on are identified by road condition component 112 of vehicle computer 106, and [0023], wherein the vehicle is an autonomous vehicle, and [0032]-[0033], wherein the determined road conditions are used to determine where the vehicle can drive, i.e. autonomous driving requirements)
identify the one or more deficiencies in the autonomous driving requirements for the portion of the road segment based on the received sensor data and the determined autonomous driving requirements for the portion of the road segment; (see at least [0050]-[0054] and figure 3, wherein the road conditions determined are analyzed by road condition component 112 of vehicle computer 106 to identify any conditions that would affect the navigation of the vehicle, or deficiencies in the autonomous driving requirements, from sensor data and the autonomous driving requirements)
determine an alteration to the portion of the road segment to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated by road condition component 112 of vehicle computer 106)
and update an autonomous driving readiness map based on the alteration, (see at least [0051], wherein a density map is maintained with each identified deficiency, or each alteration sent by road condition component 112 of vehicle computer 106, and [0058], wherein the vehicle receives confirmation that the alterations sent to improve deficiencies have been received by the entity)
the autonomous driving readiness map being indicative of road suitability for autonomous operation. (see at least [0077] and figure 10, wherein the density map indicates the suitability of each road segment based on how many identified deficiencies are on the road segment)
Jiao remains silent on:
based on a level of autonomous operation,
the autonomous driving requirements including characteristics that make the portion of the road segment suitable for the level of autonomous operation;
Koda teaches:
determine autonomous driving requirements for the portion of the road segment based on a level of autonomous operation, (see at least [0062] and figure 5, wherein autonomous driving requirements for each of the lanes of road segments A and B are determined, wherein the requirements are based on the 1st, 2nd, and 3rd levels of autonomous driving, and see at least [0091], wherein the autonomous driving requirements can be by road segment or by lane)
the autonomous driving requirements including characteristics that make the portion of the road segment suitable for the level of autonomous operation; (see at least [0062] and figure 5, wherein the autonomous driving requirements include characteristics of the road segment, for example, the weather condition at the road segment required based on the level of autonomous driving)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Jiao with Koda’s technique of the autonomous driving requirements being based on a level of autonomous operation, and including characteristics that make the portion of the road segment suitable for the level of autonomous operation. It would have been obvious to modify because doing so enables users of autonomous vehicles to more suitably recognize the level of autonomous driving allowed, as recognized by Koda (see at least [0005]-[0008]).

Regarding Dependent Claim 2, Jiao and Koda in combination disclose all of the limitations of Claim 1 as discussed above, and Jiao additionally teaches:
send the alteration to an entity, (see at least [0056]-[0057] and figure 3, wherein road condition component 112 of vehicle computer 106 transmits the determined alteration to an entity)
wherein the entity is one or more of a database server, a second vehicle, an insurance entity, a vehicle manufacturer, and a road development entity (see at least [0056], wherein the alterations are sent to a subset of other vehicles (a second vehicle), and [0073], wherein the alterations are transmitted to a network server, and [0050], wherein the alterations are sent to a maintenance crew of road (road development entity))

Regarding Dependent Claim 4, Jiao and Koda in combination disclose all of the limitations of Claim 1 as discussed above, and Jiao additionally teaches:
receive additional sensor data for the portion of the road segment from one or more external sources. (see at least figure 11, wherein bus 1102 (data acquisition module) receives data from external sensors of the vehicle, and [0039] and figure 1, wherein the external sensors include a digital antenna that receives sensor data from external sources such as cell towers, wireless routes, Bluetooth devices, or any outside computer systems)

Regarding Dependent Claim 5, Jiao and Koda in combination disclose all of the limitations of Claim 1 as discussed above, and Jiao additionally teaches:
wherein the one or more deficiencies include at least one of missing roadside components and occluded roadside components. (see at least [0059]-[0061] and figures 4A-4B, wherein the deficiencies include road signs, or roadside components, that are knocked over, making them missing or occluded)

Regarding Dependent Claim 6, Jiao and Koda in combination disclose all of the limitations of Claim 1 as discussed above, and Jiao remains silent on:
determine an alteration to one or more characteristics of the vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. However, Jiao teaches determining an alteration to one or more characteristics of a second vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated by road condition component 112 of vehicle computer 106, and [0073], wherein the determined alteration is to reduce the speed of the vehicle to overcome a pothole in the road, i.e. a deficiency)
Koda teaches:
one or more characteristics of the vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0065] and figures 4C and 8A, wherein the system determines the sensor functionality of the vehicle and the vehicle compatibility with the autonomous driving functions (characteristics of the vehicle) needed to overcome deficiencies in the autonomous driving requirements for the portion of the road segment. For example, if a vehicle has a disabled sensor, the system determines that the sensor needs to be enabled to meet the autonomous driving requirements for certain levels of autonomous driving)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the step of determining an alteration for another vehicle of Jiao with the technique of determining the characteristics of the own vehicle required for autonomous driving of Koda. It would have been obvious to modify because doing so enables users of autonomous vehicles to more suitably recognize the level of autonomous driving allowed, as recognized by Koda (see at least [0005]-[0008]).

Regarding Dependent Claim 7, Jiao and Koda in combination disclose all of the limitations of Claim 1 as discussed above, and Jiao additionally teaches:
wherein the autonomous driving requirements are based on at least one of a weather condition, a road condition, a location along the road segment, and a timestamp. (see at least [0040]-[0048], wherein the autonomous driving requirements are based on detected conditions such as road conditions (decaying infrastructure component 210 or pothole component 205) and weather conditions (hazards component 240 that detects fires or floods))

Regarding Independent Claim 8, Jiao teaches:
A method for resolving one or more deficiencies in autonomous driving requirements for a road segment, the method comprising the steps of: (see at least figure 3)
receiving sensor data for a portion of the road segment from at least one sensor of a vehicle; (see at least [0049] and figure 3, wherein data from external sensors of the vehicle is received)
determining autonomous driving requirements for the portion of the road segment; (see at least [0048] and figure 3, wherein road conditions for the portion of the road segment the vehicle is on are identified, and [0023], wherein the vehicle is an autonomous vehicle, and [0032]-[0033], wherein the determined road conditions are used to determine where the vehicle can drive, i.e. autonomous driving requirements)
identifying the one or more deficiencies in the autonomous driving requirements for the portion of the road segment based on the received sensor data and the determined autonomous driving requirements for the portion of the road segment; (see at least [0050]-[0054] and figure 3, wherein the road conditions determined are analyzed to identify any conditions that would affect the navigation of the vehicle, or deficiencies in the autonomous driving requirements, from sensor data and the autonomous driving requirements)
determining an alteration to the portion of the road segment to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment, (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated)
and updating an autonomous driving readiness map based on the alteration, (see at least [0051], wherein a density map is maintained with each identified deficiency, or each alteration sent by road condition component 112 of vehicle computer 106, and [0058], wherein the vehicle receives confirmation that the alterations sent to improve deficiencies have been received by the entity)
the autonomous driving readiness map being indicative of road suitability for autonomous operation(see at least [0077] and figure 10, wherein the density map indicates the suitability of each road segment based on how many identified deficiencies are on the road segment)
Jiao remains silent on:
based on a level of autonomous operation,
the autonomous driving requirements including characteristics that make the portion of the road segment suitable for the level of autonomous operation;
Koda teaches:
determining autonomous driving requirements for the portion of the road segment based on a level of autonomous operation, (see at least [0062] and figure 5, wherein autonomous driving requirements for each of the lanes of road segments A and B are determined, wherein the requirements are based on the 1st, 2nd, and 3rd levels of autonomous driving, and see at least [0091], wherein the autonomous driving requirements can be by road segment or by lane)
the autonomous driving requirements including characteristics that make the portion of the road segment suitable for the level of autonomous operation; (see at least [0062] and figure 5, wherein the autonomous driving requirements include characteristics of the road segment, for example, the weather condition at the road segment required based on the level of autonomous driving)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Jiao with Koda’s technique of the autonomous driving requirements being based on a level of autonomous operation, and including characteristics that make the portion of the road segment suitable for the level of autonomous operation. It would have been obvious to modify because doing so enables users of autonomous vehicles to more suitably recognize the level of autonomous driving allowed, as recognized by Koda (see at least [0005]-[0008]).

Regarding Dependent Claim 9, Jiao and Koda in combination disclose all of the limitations of Claim 8 as discussed above, and Jiao additionally teaches:
sending the alteration to an entity, (see at least [0056]-[0057] and figure 3, wherein road condition component 112 of vehicle computer 106 transmits the determined alteration to an entity)
wherein the entity is one or more of a database server, a second vehicle, an insurance entity, a vehicle manufacturer, and a road development entity (see at least [0056], wherein the alterations are sent to a subset of other vehicles (a second vehicle), and [0073], wherein the alterations are transmitted to a network server, and [0050], wherein the alterations are sent to a maintenance crew of road (road development entity))

Regarding Dependent Claim 11, Jiao and Koda in combination disclose all of the limitations of Claim 8 as discussed above, and Jiao additionally teaches:
receiving additional sensor data for the portion of the road segment from one or more external sources. (see at least figure 11, wherein bus 1102 (data acquisition module) receives data from external sensors of the vehicle, and [0039] and figure 1, wherein the external sensors include a digital antenna that receives sensor data from external sources such as cell towers, wireless routes, Bluetooth devices, or any outside computer systems)

Regarding Dependent Claim 12, Jiao and Koda in combination disclose all of the limitations of Claim 8 as discussed above, and Jiao additionally teaches:
wherein the one or more deficiencies include at least one of missing roadside components and occluded roadside components. (see at least [0059]-[0061] and figures 4A-4B, wherein the deficiencies include road signs, or roadside components, that are knocked over, making them missing or occluded)

Regarding Dependent Claim 13 Jiao and Koda in combination disclose all of the limitations of Claim 8 as discussed above, and Jiao remains silent on:
determining an alteration to one or more characteristics of the vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. However, Jiao teaches determining an alteration to one or more characteristics of a second vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated by road condition component 112 of vehicle computer 106, and [0073], wherein the determined alteration is to reduce the speed of the vehicle to overcome a pothole in the road, i.e. a deficiency)
Koda teaches:
one or more characteristics of the vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0065] and figures 4C and 8A, wherein the system determines the sensor functionality of the vehicle and the vehicle compatibility with the autonomous driving functions (characteristics of the vehicle) needed to overcome deficiencies in the autonomous driving requirements for the portion of the road segment. For example, if a vehicle has a disabled sensor, the system determines that the sensor needs to be enabled to meet the autonomous driving requirements for certain levels of autonomous driving)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the step of determining an alteration for another vehicle of Jiao with the technique of determining the characteristics of the own vehicle required for autonomous driving of Koda. It would have been obvious to modify because doing so enables users of autonomous vehicles to more suitably recognize the level of autonomous driving allowed, as recognized by Koda (see at least [0005]-[0008]).

Regarding Dependent Claim 14, Jiao and Koda in combination disclose all of the limitations of Claim 8 as discussed above, and Jiao additionally teaches:
wherein the autonomous driving requirements are based on at least one of a weather condition, a road condition, a location along the road segment, and a timestamp. (see at least [0040]-[0048], wherein the autonomous driving requirements are based on detected conditions such as road conditions (decaying infrastructure component 210 or pothole component 205) and weather conditions (hazards component 240 that detects fires or floods))

Regarding Independent Claim 15, Jiao teaches:
A non-transitory computer-readable medium for resolving one or more deficiencies in autonomous driving requirements for a road segment and including instructions that when executed by one or more processors cause the one or more processors to: (see at least figures 1 and 11)
receive sensor data for a portion of the road segment from at least one sensor of a vehicle; (see at least [0049] and figure 3, wherein data from external sensors of the vehicle is received)
determine autonomous driving requirements for the portion of the road segment; (see at least [0048] and figure 3, wherein road conditions for the portion of the road segment the vehicle is on are identified, and [0023], wherein the vehicle is an autonomous vehicle, and [0032]-[0033], wherein the determined road conditions are used to determine where the vehicle can drive, i.e. autonomous driving requirements)
identify the one or more deficiencies in the autonomous driving requirements for the portion of the road segment based on the received sensor data and the determined autonomous driving requirements for the portion of the road segment; (see at least [0050]-[0054] and figure 3, wherein the road conditions determined are analyzed to identify any conditions that would affect the navigation of the vehicle, or deficiencies in the autonomous driving requirements, from sensor data and the autonomous driving requirements)
determine an alteration to the portion of the road segment to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment, (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated)
and update an autonomous driving readiness map based on the alteration, (see at least [0051], wherein a density map is maintained with each identified deficiency, or each alteration sent by road condition component 112 of vehicle computer 106, and [0058], wherein the vehicle receives confirmation that the alterations sent to improve deficiencies have been received by the entity)
the autonomous driving readiness map being indicative of road suitability for autonomous operation(see at least [0077] and figure 10, wherein the density map indicates the suitability of each road segment based on how many identified deficiencies are on the road segment)
Jiao remains silent on:
based on a level of autonomous operation,
the autonomous driving requirements including characteristics that make the portion of the road segment suitable for the level of autonomous operation;
Koda teaches:
determine autonomous driving requirements for the portion of the road segment based on a level of autonomous operation, (see at least [0062] and figure 5, wherein autonomous driving requirements for each of the lanes of road segments A and B are determined, wherein the requirements are based on the 1st, 2nd, and 3rd levels of autonomous driving, and see at least [0091], wherein the autonomous driving requirements can be by road segment or by lane)
the autonomous driving requirements including characteristics that make the portion of the road segment suitable for the level of autonomous operation; (see at least [0062] and figure 5, wherein the autonomous driving requirements include characteristics of the road segment, for example, the weather condition at the road segment required based on the level of autonomous driving)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Jiao with Koda’s technique of the autonomous driving requirements being based on a level of autonomous operation, and including characteristics that make the portion of the road segment suitable for the level of autonomous operation. It would have been obvious to modify because doing so enables users of autonomous vehicles to more suitably recognize the level of autonomous driving allowed, as recognized by Koda (see at least [0005]-[0008]).

Regarding Dependent Claim 16, Jiao and Koda in combination disclose all of the limitations of Claim 15 as discussed above, and Jiao additionally teaches:
send the alteration to an entity, (see at least [0056]-[0057] and figure 3, wherein road condition component 112 of vehicle computer 106 transmits the determined alteration to an entity)
wherein the entity is one or more of a database server, a second vehicle, an insurance entity, a vehicle manufacturer, and a road development entity (see at least [0056], wherein the alterations are sent to a subset of other vehicles (a second vehicle), and [0073], wherein the alterations are transmitted to a network server, and [0050], wherein the alterations are sent to a maintenance crew of road (road development entity))

Regarding Dependent Claim 18, Jiao and Koda in combination disclose all of the limitations of Claim 15 as discussed above, and Jiao additionally teaches:
receive additional sensor data for the portion of the road segment from one or more external sources. (see at least figure 11, wherein bus 1102 (data acquisition module) receives data from external sensors of the vehicle, and [0039] and figure 1, wherein the external sensors include a digital antenna that receives sensor data from external sources such as cell towers, wireless routes, Bluetooth devices, or any outside computer systems)

Regarding Dependent Claim 19, Jiao and Koda in combination disclose all of the limitations of Claim 15 as discussed above, and Jiao additionally teaches:
wherein the one or more deficiencies include at least one of missing roadside components and occluded roadside components. (see at least [0059]-[0061] and figures 4A-4B, wherein the deficiencies include road signs, or roadside components, that are knocked over, making them missing or occluded)

Regarding Dependent Claim 20, Jiao and Koda in combination disclose all of the limitations of Claim 15 as discussed above, and Jiao remains silent on:
determine an alteration to one or more characteristics of the vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. However, Jiao teaches determining an alteration to one or more characteristics of a second vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated by road condition component 112 of vehicle computer 106, and [0073], wherein the determined alteration is to reduce the speed of the vehicle to overcome a pothole in the road, i.e. a deficiency)
Koda teaches:
one or more characteristics of the vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0065] and figures 4C and 8A, wherein the system determines the sensor functionality of the vehicle and the vehicle compatibility with the autonomous driving functions (characteristics of the vehicle) needed to overcome deficiencies in the autonomous driving requirements for the portion of the road segment. For example, if a vehicle has a disabled sensor, the system determines that the sensor needs to be enabled to meet the autonomous driving requirements for certain levels of autonomous driving)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the step of determining an alteration for another vehicle of Jiao with the technique of determining the characteristics of the own vehicle required for autonomous driving of Koda. It would have been obvious to modify because doing so enables users of autonomous vehicles to more suitably recognize the level of autonomous driving allowed, as recognized by Koda (see at least [0005]-[0008]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170356747 A1 is directed to determining whether an autonomous vehicle can safely travel a road segment based on characteristics of the road segment including connectivity characteristics (merges, intersections, roundabouts), spatial characteristics (sizes and shapes of the road segments), spatial orientations (if the road segment is angled so the sun “blinds” the sensors of the vehicle, etc.), roadworks (construction occluding traffic signs), road surface quality, road feature visibility, road feature condition (trees occluding signs, lane markings being worn, etc.), and more.
US 20220332348 A1 is directed to determining an autonomous driving policy, including a level of autonomous driving, based on the characteristics of the road segment a vehicle is traveling on.
US 20200174470 A1 is directed to determining an autonomous driving level for each road segment in a map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667